Title: From James Madison to Lieut. Gibbon, 17 September 1808
From: Madison, James
To: Gibbon, Lieut.



Sir.
Department of State, Septr. 17. 1808.

The dispatches with which you are charged for Mr. Pinkney, you will deliver to him in London.  The Schooner Union in which you take your passage, is to land you at some convenient place on the English Coast, on her way to Havre de Grace.  You will let Mr. Pinkney know that the Union, after receiving at that place dispatches from Genl. Armstrong, is to pass over to Cowes or Portsmouth, in order to bring you back with dispatches from Mr. Pinkney, and on receiving these you are to repair thither accordingly, and thence in said Schooner to the United States, delivering your charge at the seat of Government as expeditiously as may be.  The letter bag which you receive from the Post Office in Philadelphia, you will please to put in to the first Post Office you reach in England.
For the service you undertake, you will have a birth gratis in the Union, both going and returning; and you will be allowed your expenses whilst on shore, which your prudence will be careful to render as moderate as may be.  Should a detention in England oblige you to exceed the 200 Dollars advanced you, Mr. Pinkney, on application to him, will supply what may be necessary.  I am &c.

James Madison

